Citation Nr: 0809474	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  02-21 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
thoracolumbar spine disorder.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of radical prostatectomy for adenocarcinoma with 
urine leakage.

3.  Entitlement to a rating in excess of 10 percent for post 
operative recurring hemorrhoids.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1981 to May 2002.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, among other things, granted 
service connection for facet arthropathy of the lumbar and 
thoracic spine (claimed as herniated nucleus pulposus, L5-
S1), residuals of radical prostatectomy for adenocarcinoma, 
with urinary leakage, and postoperative recurring 
hemorrhoids, and assigned a 10 percent, a 0 percent, and a 0 
percent rating, respectively, effective June 1, 2002 (the 
date following separation from service).  A July 2003 rating 
decision continued the 10 percent rating assigned for the 
spine disorder, and increased the ratings assigned for 
residuals of radical prostatectomy for adenocarcinoma with 
urine leakage and recurring hemorrhoids to 20 percent and 10 
percent disabling, respectively, effective June 1, 2002.  In 
July 2003, the veteran testified before a Decision Review 
Officer (DRO); a transcript of that hearing is of record.  
 

FINDINGS OF FACT

1.  Throughout the appeal period, there is no evidence that 
the veteran's thoracolumbar spine disorder resulted in severe 
loss of lumbar spine motion; forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; favorable 
ankylosis of the entire thoracolumbar spine; severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion; severe intervertebral disc syndrome with recurring 
attacks with intermittent relief; neurological symptoms 
warranting a separate compensable rating; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks during the past year.

2.  Throughout the appeal period, the veteran's residuals of 
radical prostatectomy for adenocarcinoma with urine leakage 
required the wearing of absorbent materials which must be 
changed 2 to 4 times per day; renal dysfunction has not been 
shown.

3.  Throughout the appeal period, the veteran's hemorrhoid 
disability resulted in occasional bleeding and leakage; 
occasional involuntary bowel movement necessitating wearing 
of pad or persistent bleeding, or secondary anemia, or with 
fissures has not been shown.  


CONCLUSION OF LAW

1.  The criteria for an initial 20 percent rating for 
thoracolumbar spine disorder have been met throughout the 
appeal period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Codes 5292, 5293, 5295 (prior to September 23, 2002); 
Code 5293 (from September 23, 2002 through September 25, 
2003); Codes 5237, 5242, 5243 (from September 26, 2003).

2.  The criteria for an initial 40 percent for residuals of 
radical prostatectomy for adenocarcinoma with urine leakage 
have been met throughout the appeal period. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.115a, and 4.115b, Code 7528 (2007).

3.  The criteria for an initial rating in excess of 10 
percent rating for post operative recurrent hemorrhoids have 
not been met throughout the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Codes 7332 and 
7336 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA. 
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board noted that the claims for increased ratings on 
appeal are downstream issues from the veteran's claim for 
service connection.   The veteran filed a claim for 
entitlement to such benefits in May 2002.  See 38 C.F.R. §§ 
3.1, 3.155 (2007).  The RO granted these benefits and 
assigned a 0 percent, a 0 percent, and a 10 percent rating, 
respectively, in a rating decision dated in May 2002, and the 
veteran appealed the initial ratings assigned by the RO. 
 These are considered "downstream" issues, as the veteran 
raised new issues (increased ratings), following the grant of 
the benefits sought (service connection).

In this type of circumstance, if the claimant raises a new 
issue following the issuance of the rating decision, here, 
claims for increased ratings, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved. Id.  The RO 
issued a statement of the case (SOC) in October 2002, wherein 
it provided the veteran with the necessary criteria to obtain 
higher ratings for his claimed disorders.  Also, a July 2003 
rating decision and supplemental SOC increased the ratings 
assigned for the voiding dysfunction to 20 percent disabling 
and the hemorrhoid disorder to 10 percent disabling.  Thus, 
the veteran was informed of the evidence needed to 
substantiate an evaluation in excess of 10 percent for both 
his thoracolumbar spine and hemorrhoid disorder, as well as a 
rating in excess of 20 percent for his voiding dysfunction.  
July 2004, February 2006, and May 2006 supplemental SOC's 
advised the veteran of the change in criteria for evaluating 
the thoracolumbar spine disorder and May 2006 correspondence 
advised the veteran of the evidence necessary to determine 
the disability ratings and effective dates.  Therefore, VA 
has met its duty to notify the veteran in connection with his 
claims for an increased rating.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 500-01 (2006) (VA had fulfilled 
its duty to notify when RO, following the submission of 
notice of disagreement regarding effective date assigned for 
service connection claim, issued a SOC that addressed what 
was necessary to achieve an earlier effective date for the 
service-connected disability).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that any notice error did not 
affect the essential fairness of the adjudication.  As noted, 
the veteran had the opportunity to present both evidence and 
argument during the pendency of his appeal, and his 
responses, including those of his representative, indicate 
that he had knowledge of what was involved in his case.  This 
was demonstrated yet again at the time of his DRO hearing in 
July 2003.  Accordingly, the Board may proceed with the case.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained the veteran's VA treatment records, 
and arranged for him to undergo VA examinations to determine 
the severity of his service-connected disabilities.  

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim. 38 U.S.C.A. §§ 5103 
and 5103A.

II.  Factual Background

On February 2002 VA examination, it was noted that active 
duty records and multiple surgical notes from civilian 
practitioners were reviewed.  The examiner summarized the 
veteran's history, in that in March 2001, the veteran 
underwent prostatectomy after testing positive for 
adenocarcinoma of the prostate.  Neither radiation nor 
chemotherapy was ever employed.  The veteran had complaints 
of scars at the surgical site and erectile dysfunction (for 
which service connection was granted in May 2002 rating 
decision).  He also complained of incontinence.  He indicated 
that if he prolonged a urinary urge, there would be leakage 
that he described as drips.  No accidents occurred in social 
situations.  He did not require the use of a pad.  After 
examination, he was diagnosed with mild urinary incontinence.  

In regards to his hemorrhoids, in 2000 and 2002, he had 
undergone hemorrhoidectomy of external hemorrhoids.  He did 
not report that there was blood on toilet tissue.  He 
indicated that he had a mucus type discharge approximately 
three to four times each month; it never included stool.  
After examination, he was diagnosed with status post 
hemorrhoidectomy with mild surgical residuals and external 
hemorrhoids.  

In regards to his back, the examiner noted that the veteran's 
back was a culmination of multiple strains and sprains 
incurred during field maneuvers and physical training.  There 
also was a significant motor accident in 1991, which 
aggravated the back.  There were no fractures or surgical 
intervention.  Recently, the veteran underwent steroid 
injections.  No radiculopathy accompanied back pain.  An MRI 
was secured in May 2000, which was significant for L5-S1 
facet arthropathy.  No herniation was identified.  The 
examiner noted that it was unclear where the diagnosis of 
herniated nucleus pulposus was made.  The veteran reported 
pain in his low back on a daily basis, waxing and waning 
throughout the day, dependent upon the level of physical 
activity.  On examination, there was no overt deformity.  
There was tenderness to palpation along the lumbar vertebrae 
and paravertebral muscles bilaterally.  He was able to stand 
balls and heels of feet.  The range of motion was normal 
throughout with pain noted during flexion from 50 to 70 
degrees and also right and left lateral flexion from 20-30 
degrees.  Radiographs showed a normal spine series.  He was 
diagnosed with facet arthropathy and unsubstantiated 
herniation.   

On January 2003 VA examination for the back, it was noted 
that the claims file was reviewed.  The examiner summarized 
the veteran's history and noted that an MRI in June 1993 
showed disc bulge at L4-L5.  Another MRI in May 200 showed 
the disc bulge and facet arthropathy at L5-S1 and at multiple 
levels of the thoracic spine.  Physical examination showed 
that straight leg raising sign was negative bilaterally.  
Sensation to pinprick and vibratory stimulation of the legs 
was normal.  He could extend the back to 30 degrees, flex the 
back to 2 inches above the floor, lateral movement in either 
direction was 30 degrees.  He could walk on his toes, but not 
on his heels, and his gait was normal.  There was no 
scoliosis.  With whole sitting on a table, he could flex the 
back to 30 degrees, extend to 20 degrees, and rotary movement 
in either direction was 45 degrees, which produced mild 
discomfort.  There was slight tenderness to palpation and 
fist percussion at T2 and T8.  The impression was chronic 
thoracic muscle strain, minimal symptoms, no progression; and 
degenerative arthritis and degenerative disc disease of the 
lumbar spine, moderate symptoms, slight progression, 
essentially normal examination.  The examiner commented that 
there was no clinical evidence of neuropathy.  The bladder 
incontinence was thought to be secondary to his surgery and 
his rectal incontinence was thought to be secondary to his 
hemorrhoid procedure. 

A January 2003 VA genitourinary examination, reported that 
the veteran had minimal stress incontinence and some 
additional continence that required him to wear as much as 
one pad in an irregular way.  He did not wear them regularly 
because he did not require it.  The difficulty in this regard 
was stable over the previous 8 to 9 months.  The veteran 
reported difficulty with hemorrhoidal symptoms such as 
itching, burning, and some bleeding.  He indicated that after 
his last procedure, he had occasional minimal rectal 
incontinence soiling in his underwear.  That was stable and 
had not progressed.  On physical examination, testicle 
examination was normal.  There was a small external 
hemorrhoid at 4 o'clock and 6 o'clock without local swelling 
or evidence of recent bleeding or inflammation.  There were 
no rectal masses.  Rectal sphincter tone was remarkably 
relaxed.  The impressions included carcinoma of the prostate 
with status post prostatectomy in March 2001 with 
postoperative impotence and minimal incontinence, which was 
stable; and hemorrhoidal disease with status post operative 
procedure in 2000 and 2001 with recurrent small hemorrhoids 
asymptomatic with minimal stable rectal incontinence.  

2002 to 2007 treatment records from North Texas Health Care 
System showed complaints of stress incontinence, hemorrhoids 
with occasional bleeding, and low back pain. 

During July 2003 DRO hearing, the appellant and his spouse 
indicated that he wore a pad to prevent from urinary leakage 
all over himself.  He went to the bathroom two to three times 
per night.  He wore a pad, but not every day and sometimes he 
had to change the pad one to three times per day.  In regards 
to his hemorrhoids, he reported that sometimes there was 
stool in his underwear.  His spouse indicated that there was 
no way of knowing when this was going to happen so they would 
carry wipes, sanitation pads, and extra garments for him.  
Every time he had to have a bowel movement there was brown 
mucus in his underwear.  He did not indicate that he had 
involuntary bowel movements.  He reported that he had 
constant back pain.

September 2003 VA spine examination, noted that the claims 
file was reviewed.  The veteran reported that he missed about 
three days of work per month due to low back pain.  There 
were no days that he stayed on bedrest.  He had no loss of 
bowel or bladder control.  He did not complain of radiation 
of his neck pain into the arms or of his lumbar spine 
radiating into his legs.  He owned a TENS unit and would 
place the electrodes in various areas of his spine, wherever 
he hurt.  His gait was normal, there was no limp, and he did 
not use any ambulatory aids.  On examination, there was 
tenderness to palpation from T2 to T4 in the midline.  The 
paraspinous muscles were not tender.  There was tenderness at 
the L4 and L5 levels in the midline.  There was not 
tenderness over the sacrum or the SI joints.  Range of motion 
revealed forward flexion to 90 degrees, extension to 20 
degrees, left lateral bend to 20 degrees, and right lateral 
bend to 20 degrees.  Seated straight leg raising was negative 
to 90 degrees.  The sensory examination was intact to sharp 
and dull.  There was no clonus and the Babinski was negative.  
Deep tendon reflexes were 2 +.  The impression was that the 
lumbar spine x-rays were normal for the veteran's age.  There 
was pain in the cervical, thoracic, and lumbar areas.  The 
examiner added that the back strain was the same condition as 
facet arthropathy of the thoracic and lumbar spine.  The 
veteran had chronic mechanical low back pain.  Pain 
originating from the facet joints was commonly described as 
chronic lumbar strain, lumbar sprain, or mechanical low back 
pain.  

December 2005 VA spine examination, it was noted that the 
claims file was reviewed.  It was noted that April 2005 x-
rays of the thoracic and lumbosacral spine were reported as 
negative.  On examination, reflexes were normal and there was 
no evidence of radiculitis.  He used no external supports on 
his low back.  He could stand and walk on heels and toes 
without pain.  Trunk mobility allowed him to bend forward 
primarily at the hips 65 degrees limited by lumbar pain.  
Back bending was limited to 2 degrees without pain.  Side 
bending was limited by guarding to 18 degrees bilaterally.  
The assessment was that there was significant guarding and 
apparently some pain.  There was no evidence of radiculitis 
or abnormal reflexes found.  The impression was facet 
arthropathy of thoracic and lumbar spine, right greater 
trochanters bursitis, and mechanical low back pain without 
radiculitis.  The examiner commented that the veteran's 
complaints were not really specific except for low back pain 
and pain in the right hip.  He was a part-time recruiter for 
a community college with no problems.  Range of motion was 
significantly clouded by guarding.  Repetitive motion of the 
spine resulted in no changes of motion or pain.  There were 
no flare-ups.  There was no objective evidence of painful, 
spasm, weakness, or tenderness.  Neurologic findings were 
normal.  There were no incapacitating episodes during the 
past 12 months and no clinical tests were pending.  

A December 2005 VA examination indicated that on examination 
did not reveal hemorrhoids.  The veteran had a history of 
constipation that was controlled by ingestion of fiber.  He 
did not have diarrhea.  He had no significant bleeding, 
rarely a few spots on toilet paper.  He had no minor ano-
rectal surgery.  He did not report any specific problems 
relating to hemorrhoids.  He had some discomfort around the 
anus.  A December 2005 digital rectal examination revealed a 
very tight sphincter.  The examination allegedly was quite 
painful although the response appeared overemphasized.  He 
had no internal or external hemorrhoids.  In regards to his 
prostate, he had no adjuvant therapy of any kind.  He had 
nocturia 3 or 4 times.  He did have urgency and had used the 
facility promptly or else he would leak some urine.  He had 
no hematuria.  He wore a pad during the day and required only 
two pads each day and did not wear pads at night.  He did not 
have gross incontinence.  He only had some leakage.  The 
examiner commented that the veteran's problems appeared to be 
minimal symptoms with minimal disability.  The impression was 
two hemorrhoidectomies; anal scarring presented as a tight 
anal sphincter and occasional constipation; lower urinary 
tract obstructive symptoms, mild dyslipidemia, and daily 
bladder leakage requiring two pads each day but none at 
night.  

July 2007 VA spine examination, noted that the claims file 
was not available for review.  The veteran had complaints of 
lower back pain that radiated into the intrascapular area in 
the upper back associated with spasm, stiffness, and sharp 
pain in the muscles along with a dull pain in the center of 
the spinal column.  There were no periods of flare-up.  He 
noted no numbness, weakness, bowel, or bladder incontinence 
other than his previous stress bladder incontinence 
associated with his previous prostatectomy.  He did not 
utilize any braces or assistive devices but used a lumbar 
support pillow in his automobile and his chair.  He estimated 
that he lost five days of work in the past year due to back 
pain.  He had two periods of incapacitation each lasting two 
days in the last 12 month period.  Physical examination 
revealed tight paraspinous muscles without spasm.  There was 
tenderness along the paraspinous muscles and sinuous process 
from the lumbar into the upper thoracic spine.  Range of 
motion revealed that forward flexion was 0 to 85 degrees with 
pain at the extreme.  Right lateral rotation, left lateral 
rotation, right lateral flexion, and left lateral flexion 
were all 0 to 20 degrees with pain at the extremes.  Straight 
leg raising was negative to 90 degrees in the sitting 
position bilaterally.  Motor strength was 5/5 in all muscle 
groups of both lower extremities bilaterally.  Reflexes were 
2+ in the patella tendons and Achilles tendons bilaterally.  
Sensation was decreased in the L4 and S1 dermatomes on the 
left and intact on the right.  There were no additional 
limitations following repetitive use other than increased 
pain.  There were no flare-ups.  There was no effect of 
incoordination, fatigue, weakness, or lack of endurance on 
his spine function.  

On July 2007 VA rectum and anus examination, it was noted 
that the claims file was unavailable for review.  A history 
revealed that the veteran had no loss of sphincter control, 
he had no fecal leakage.  He has occasional spotting of blood 
on toilet tissue when he did have hemorrhoids, and this 
rarely happened.  He currently used Preparation-H.  Physical 
examination showed no evidence of colostomy and no fecal 
leakage.  He had a small anal lumen.  He had no signs of 
anemia, and there were no anal fissures.  He had one 
hemorrhoid at the 3:30 position.  It was 5 millimeters in 
size, was non-thrombosed, and showed no evidence of bleeding.  
The diagnosis was recurrent hemorrhoid.  

On July 2007 VA genitourinary examination, it was noted that 
the claims file was unavailable for review.  The veteran 
reported complaints of stress and urge incontinence that 
occurred every other day.  He had to use two absorbent pads 
within a 24-hour period on days when he had stress and urge 
incontinence.  There was no effect on his occupation.  His 
ADL's were affected in that he had to control his fluid 
intake throughout the day.  The diagnosis included stress and 
urgent incontinence.  
III.  Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work. 
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

A.  Thoracolumbar Spine Disorder

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion. 38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned, in pertinent part, as follows:

Severe; with listing of the whole spine to the opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo- arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position 
...................................................... 20

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe.......................................................
..40 
Moderate.....................................................
20 
Slight.......................................................
...10

As noted above, the "old" version of Diagnostic Code 5292 
rated limitation of motion of the spine according to whether 
it was slight, moderate, or severe.  The words "slight," 
"moderate," and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  Rather, it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc. 38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometry.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with intermittent relief........40

Moderate; recurring 
attacks......................................... 20

Mild.........................................................
.................... 10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
...40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
...20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
...10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes; or, diseases and injuries to the 
spine are to be evaluated, in pertinent part, under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine......................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....................................40

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis....................................................2
0

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.............60 

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
....40 
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
....20 

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
....10

The criteria for rating intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.

On review of the record, the Board finds that, based on the 
facts shown, the veteran's low back disability was manifested 
by no more than a moderate loss of range of motion of the 
lumbar spine.  See Fenderson, supra.  On February 2002 VA 
examination, range of motion studies revealed that forward 
flexion was normal throughout with pain from 50 to 70 degrees 
and right and lateral flexion was from 20 to 30 degrees.  
Here, the evidence indicated that the veteran's range of 
motion of the lumbar spine more closely approximated a 
moderate loss, which warranted a 20 percent rating, but no 
higher.  Even considering the DeLuca factors, there was no 
evidence of severe limitation of motion to warrant a 40 
percent rating under Code 5292.  Also, the February 2002 VA 
examination demonstrated that there was no vertebral fracture 
to warrant an extra 10 percent rating for demonstrable 
deformity of a vertebral body from fracture.    

In order to warrant a rating in excess of 20 percent, the 
Board considered other potentially applicable codes.  A 
review of the record showed, there was no evidence of severe 
lumbosacral strain with listing of the whole spine, positive 
Goldthwaite's sign, marked limitation with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, which 
was necessary findings to achieve a 40 percent rating under 
Code 5295.  No such symptoms were clinically shown.  On 
February 2002, January 2003, September 2003, and July 2007 VA 
examinations, although there was tenderness with palpation 
over the lumbosacral area, there did not appear to be any 
type of involuntary muscle spasm.  

There is also no evidence to support a rating in excess of 20 
percent under the criteria governing intervertebral disc 
syndrome under the criteria in effect prior to September 23, 
2002, that required severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief (Code 5293). 
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  January 
2003 VA examination revealed arthritis and degenerative disc 
disease that was manifested by moderate symptoms with 
essentially a normal examination.  The Board finds that the 
symptoms presented did not rise to the level of recurring 
attacks of severe intervertebral disc syndrome with only 
intermittent relief to warrant a 40 percent rating under Code 
5293.  

February 2002, January 2003, and December 2005 VA 
examinations indicated that there was no clinical evidence of 
neuropathy or radiculitis, nor did the veteran have such 
complaints.  On December 2005 VA examination, neurologic 
findings were normal.  On July 2007 VA examination, although 
he had complaints of lower back pain that radiated into the 
intrascapular area in the upper back associated with spasm, 
stiffness, and sharp pain in the muscles along with a dull 
pain in the center of the spinal column, straight leg raising 
was negative to 90 degrees in the sitting position 
bilaterally.  Motor strength was 5/5 in all muscle groups of 
both lower extremities bilaterally.  Reflexes were 2+ in the 
patella tendons and Achilles tendons bilaterally.  Therefore, 
there was also no evidence that the veteran suffered from 
mild, incomplete paralysis of the sciatic or peroneal nerve 
so as to warrant a separate compensable rating based on 
neurological residuals. See 38 C.F.R. § 4.124a, Codes 8520, 
8521. 

Effective from September 23, 2002, VA's rating schedule 
allowed for intervertebral disc syndrome to be rated either 
on the basis of the total duration of incapacitating episodes 
over the past 12 months, or by combining separate evaluations 
for orthopedic and neurologic manifestations, whichever 
method results in a higher evaluation.  Here, the medical 
evidence does not show, nor does the veteran allege, that he 
has had any incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months that would warrant a higher 40 percent rating.  
During his September 2003 VA examination, although the 
veteran reported that he missed about three days of work per 
month due to low back pain, he stated that there were no days 
that he stayed on bedrest.  On December 2005 VA examination, 
there were no incapacitating episodes during the past 12 
months.  On July 2007 VA examination, he estimated that he 
lost five days of work in the past year due to back pain.  He 
reported that he had two periods of incapacitation, in which 
each lasted two days in the past 12 month period.  Therefore, 
assigning a rating in excess of 20 percent on the basis of 
incapacitating episodes is not indicated. 

The orthopedic manifestations of the veteran's service 
connected disability are no more than moderate at worst, 
warranting no more than a 20 percent rating.  This 20 percent 
rating may be combined with a rating for the neurological 
manifestations of the disability.  As mentioned above, 
multiple VA examinations indicated that there was no evidence 
of radiculopathy related to the veteran's low back 
disability.  Therefore, a compensable (10 percent) rating 
under Code 8520 (which would be combined with the rating for 
orthopedic manifestations) is not warranted.

Under the most recent revision (effective September 26, 
2003), intervertebral disc syndrome (Code 5243) may be rated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or based on incapacitating episodes, 
whichever method results in the higher rating.  As 
incapacitating episodes of a total duration of at least four 
weeks but less than six weeks during the past 12 months were 
not shown, a higher rating on that basis is not indicated.  
Under the General Rating Formula (which also includes 
lumbosacral strain), a rating in excess of 20 percent is only 
possible when there is ankylosis or limitation of 
thoracolumbar spine with forward flexion to 30 degrees or 
less.  As previously mentioned, range of motion testing on 
February 2002 VA examination reveal that there was pain noted 
from 50 to 70 degrees flexion and 20 to 30 degrees right and 
left lateral flexion.  On July 2007 VA examination, range of 
motion studies revealed that forward flexion was 0 to 85 
degrees with pain at the extreme.  Right and left lateral 
rotation and flexion were all 0 to 20 degrees with pain at 
the extremes.  There were no additional limitations following 
repetitive use.  There were no flare-ups and there was no 
effect of incoordination, fatigue, weakness, or lack of 
endurance on spine function.  Consequently a 20 percent 
rating, but no higher under the General Rating Formula is 
warranted.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond what he is presently 
being compensated for in the 20 percent rating. 38 C.F.R. 
§§ 4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).

In sum, no applicable criteria for a rating in excess of 20 
percent for the veteran's service-connected thoracolumbar 
spine disorder are met.  Staged ratings are not warranted.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability. 38 C.F.R. § 3.321(b)(1).  Here, 
though, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has been hospitalized for treatment 
of his back disability during the appeal period.  Neither 
does the record reflect marked interference with employment, 
meaning above and beyond that contemplated by his current 20 
percent schedular rating. See 38 C.F.R. § 4.1.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 287 (2000); VAOPGCPREC 6-96.

B.  Residuals of Prostatectomy with Adenocarcinoma with 
Urinary Leakage

The veteran's prostate cancer is evaluated under criteria 
found at 38 C.F.R. § 4.115a-b.

Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure for malignancies 
of the genitourinary system, a rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
See Diagnostic Code 7527.

Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence: Requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day...........................60

Requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per 
day..........................................................
.............................................................
40

Requiring the wearing of absorbent materials which must be 
changed less than 2 times per 
day..........................................................
...................................................20

38 C.F.R. § 4.115a (2007).
Urinary frequency: Daytime voiding interval less than one 
hour, or; awakening to void five or more times per 
night........................................................
......................40

Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per 
night........................................................
...........................................20

Daytime voiding interval between two and three hours, or; 
awakening to void two times per 
night........................................................
...................................................10

Obstructed voiding: Urinary retention requiring intermittent 
or continuous 
catheterization..............................................
.............................................................
30

Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  1. Post void residuals greater 
than 150 cc.  2. Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec).  3. Recurrent urinary tract 
infections secondary to obstruction.  4. Stricture disease 
requiring periodic dilatation every 2 to 3 
months.......................................................
.............................................................
...10

Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per 
year.........................................................
..............................................0

Initially, the Board notes that the RO has established 
service connection for residuals of radical prostatectomy for 
adenocarcinoma manifested by erectile dysfunction and post 
operative scars.  These issues are not before the Board and 
these residuals of his prostate cancer will not be considered 
in rating the disability at issue. See 38 C.F.R. § 4.14 
(2007).

Moreover, there is no evidence that the veteran has had any 
recurrence of his prostate cancer.  Neither is there any 
evidence of any renal dysfunction, nor has the veteran 
experienced any urinary tract infections during the appeal 
period.  The only reported residuals of the veteran's 
prostate surgery have related to voiding dysfunction.  During 
his July 2003 DRO hearing, the veteran testified that he wore 
a pad, but not every day and sometimes he had to change the 
pad one to three times per day.  He also stated that he went 
to the bathroom two to three times per night.  December 2005 
VA examination noted that he had daily bladder leakage that 
required two pads each day, but none at night.  He did not 
have gross incontinence.  On July 2007 VA examination, it was 
noted that he had to use two absorbent pads within a 24 hour 
period when he had stress and urge incontinence.  As such the 
Board finds that a 40 percent rating, but no higher is 
warranted.  

Although a December 2005 VA examination found that the 
veteran had lower urinary obstructive symptoms, the maximum 
rating for obstructed voiding is 30 percent and consideration 
under these criteria would serve no benefit to the veteran.   
Also, although December 2005 VA examination reported that the 
veteran had urinary frequency three or four times per night, 
urinary frequency even at those increased levels would only 
allow for a 20 percent rating.  Therefore, the veteran is 
appropriately rated under voiding dysfunction at an 
evaluation of 40 percent.

Factors warranting referral for extraschedular consideration, 
such as frequent hospitalizations or marked interference with 
employment due to the veteran's post operative recurrent 
hemorrhoids, are not shown by the record.  There is no 
evidence that the veteran has been hospitalized for treatment 
of his residuals of radical prostatectomy for adenocarcinoma 
with urine leakage during the appeal period.  Neither does 
the record reflect marked interference with employment, 
meaning above and beyond that contemplated by his current 40 
percent schedular rating. See 38 C.F.R. § 4.1.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez, supra.; 
VAOPGCPREC 6-96.

In summary, then, the Board finds that the criteria for a 
rating of 40 percent, but no higher for residuals of radical 
prostatectomy for adenocarcinoma with urinary leakage have 
been met.  Staged ratings are not warranted.  




C. Post Operative Recurring Hemorrhoids

The veteran contends that his hemorrhoid disorder warrants a 
rating in excess of 10 percent.

The Board notes that in rating a digestive disorder, ratings 
under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 
7348 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation. 38 C.F.R. 
§ 4.114 (2007).

Under Code 7336, for hemorrhoids, a noncompensable rating is 
awarded for mild or moderate hemorrhoids.  A 10 percent 
rating is warranted for large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue and evidence of 
frequent recurrences.  A 20 percent rating is warranted for 
persistent bleeding and secondary anemia, or with fissures.

Under Code 7332, impairment of sphincter control, a 0 percent 
rating is assigned for healed or slight, without leakage.  A 
10 percent rating is warranted for constant slight, or 
occasional moderate leakage.  A 30 percent rating is 
warranted for occasional involuntary bowel movements, 
necessitating wearing of pad.  A 60 percent rating is 
warranted for extensive leakage and fairly frequent 
involuntary bowel movements.  A maximum 100 percent rating is 
warranted for complete loss of sphincter control.  38 C.F.R. 
§ 4.114, Code 7332 (2007).

Given the medical evidence, the Board finds that the 
disability picture more nearly approximates the criteria 
required under Code 7332, for impairment of sphincter 
control.  On February 2002 VA examination, the veteran 
reported that there was a mucus type discharge that occurred 
approximately three to four times per month, but it did not 
include stool.  January 2003 VA examination, found that the 
veteran had asymptomatic recurrent small hemorrhoids with 
minimal stable rectal incontinence.  His sphincter tone was 
remarkably relaxed.  He reported symptoms of itching, 
burning, and some bleeding.  On December 2005 VA examination, 
he reported a history of constipation that was controlled by 
ingesting fiber.  He did not have significant bleeding, and 
rarely had a few spots on toilet paper.  He did not report 
any specific problems relating to his hemorrhoids.  A 
December 2005 digital examination revealed a very tight 
sphincter.  July 2007 VA examination, the veteran reported 
that he had no loss of sphincter control, and no fecal 
leakage.  He had occasional spotting of blood when he had 
hemorrhoids, but this rarely happened.  There were no signs 
of anemia and no anal fissures.  On examination, he had a 5 
millimeter nonthrombosed hemorrhoid that showed no signs of 
bleeding.  The Board finds that the evidence adequately 
supports a 10 percent rating for constant slight or 
occasional moderate leakage.  

As the medical evidence shows that the veteran's service-
connected post operative recurrent hemorrhoids are not 
productive of occasional involuntary bowel movements, 
necessitating wearing of pad; or persistent bleeding and 
secondary anemia, or with fissures, a rating in excess of 10 
percent is not warranted at any point throughout the appeal 
period.  There is a preponderance of evidence against the 
claim, and it must be denied.  

Factors warranting referral for extraschedular consideration, 
such as frequent hospitalizations or marked interference with 
employment due to the veteran's post operative recurrent 
hemorrhoids, are neither shown by the record, nor alleged.













ORDER

A 20 percent rating for facet arthropathy of the lumbar and 
thoracic spine is granted, subject to the regulations 
governing payment of monetary awards.

A 40 percent rating for residuals of radical prostatectomy 
for adenocarcinoma with urine leakage is granted, subject to 
the regulations governing payment of monetary awards.

A rating in excess of 10 percent for post operative recurrent 
hemorrhoids is denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


